Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: Imanishi (US 2010/0159342) is the closest prior art of record. However, Imanishi is specifically silent to the amended claim limitation. The applicants arguments submitted on 12/14/2020 are considered persuasive. To further explain, Imanishi discloses using the compressor to increase/decrease pressure in response to a difference in pressure between the actual pressure and the pressure estimated by the controller based of several inputs. While, the instant claimed invention use the compressor or pressure regulating valve to increase/decrease pressure where the target opening degree of the bypass valve is different from actual opening degree. While, the opening degree of the bypass valve is a factor for the pressure difference there are several other factors such as temperature, flow rate, the valves on the other side of the fuel cell stack etcetera. Therefore, the controller process of the instant claimed invention is different from the controller process of Imanishi. Thus, the instant claimed invention is deemed novel and non-obvious contributing to the advancement of fuel cells. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724